Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
This action is in response to applicant’s amendment of 03/17/2021. Claims 1-2, 4-10, and 12-22 are pending and have been considered as follows.  

Allowable Subject Matter
Claims 1-2, 4-10, and 12-22 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Kim et al (US20180043905) teaches a parking assistance apparatus includes a sensor unit configured to sense vehicle surroundings; an interface unit configured to receive at least one of brake operation input information, accelerator operation input information, and steering operation input information; a display unit configured to display a graphic image for an automatic parking function; and a processor configured to set a target parking space based on information about the vehicle surroundings sensed by the sensor unit; design a parking path for directing a vehicle to the set target parking space; and perform the automatic parking function by performing control such that the vehicle follows the parking path, wherein, when it is detected that there is an operation input of the user through the interface unit, the 
Furthermore, Bonnet et al (US20150088360) teaches an autonomous parking procedure of a motor vehicle involves transferring a command to activate the autonomous parking procedure using a communication link between an operator situated outside the motor vehicle and the motor vehicle. Before beginning the autonomous parking procedure of the motor vehicle the target position and/or last driven trajectory of the motor vehicle is stored in a storage device. The motor vehicle then performs the parking procedure autonomously from the start position using the stored data after the first activation of the autonomous parking procedure. 
In regards to independent claims 1, 7, and 20, Kim et al and Bonnet et al taken either individually or in combination with other art of record, fails to teach or render obvious:
wherein the dynamic input sequence comprises a non-stationary input that is configured to be received at a second region of the interface over the period of time, wherein the first region and the second region are separate, wherein the input pad includes a second pushbutton and the dynamic input sequence includes a tapping of the second pushbutton at a tapping frequency, wherein the autonomy unit is further configured to change a speed of the vehicle based on a change of the tapping frequency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667